Exhibit 10.6

EXECUTION COPY

TYPE A

HAWKER BEECHCRAFT, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

(Performance-Vesting)

THIS AGREEMENT (the “Agreement”), is made effective as of                 
        ,              (the “Date of Grant”), between Hawker Beechcraft, Inc., a
Delaware corporation (the “Company”), and                              (the
“Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Hawker Beechcraft, Inc. 2007 Stock Option
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the meanings given thereto in the Plan;

WHEREAS, Hawker Beechcraft Corporation (“HBC”) has offered employment to
                                 in an offer letter dated as of                 
        ,              (the “Employment Offer”);

WHEREAS, the Company is an indirect parent of HBC; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant an Option to the Participant pursuant
to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

  1. General.

(a) Grant of the Option. The Company hereby grants to the Participant the right
and option to purchase, pursuant to Section 6 of the Plan and the terms and
conditions hereinafter set forth, all or any part of an aggregate of
[                    ] Shares, subject to adjustment as set forth in the Plan.
The Option Price shall be [$            ] per share, which the Company and the
Participant agree is not less than the Fair Market Value of the Shares as of the
date hereof. The Option is granted pursuant to and is governed in all respects
by the Plan. This Option is not intended to constitute an incentive stock option
under Section 422 of the Code.

(b) Term. The term of the Option shall be ten (10) years from and after the Date
of Grant. Unless the Option is earlier terminated or canceled as provided
elsewhere herein, the Option shall expire at the close of regular business hours
at the Company’s headquarters on the last day of the term of the Option. Upon
such expiration, this Agreement and all rights of the Optionee to exercise the
Option shall automatically terminate.



--------------------------------------------------------------------------------

  2. Vesting; Termination of Employment.

(a) Subject to the earlier termination or cancellation of the Option as set
forth herein or in the Plan, the Option shall become vested (but not
exercisable) as follows, in each case so long as the Participant’s Employment
has not theretofore terminated:

(i) Prior to the first (1st) anniversary of the Date of Grant, no portion of the
Option shall be considered vested;

(ii) On and after the first (1st) anniversary of the Date of Grant, the Option
shall be vested with respect to an aggregate of 20% of the Shares;

(iii) On and after the second (2nd) anniversary of the Date of Grant, the Option
shall be vested with respect to an aggregate of 40% of the Shares;

(iv) On and after the third (3rd) anniversary of the Date of Grant, the Option
shall be vested with respect to an aggregate of 60% of the Shares;

(v) On and after the fourth (4th) anniversary of the Date of Grant, the Option
shall be vested with respect to an aggregate of 80% of the Shares; and

(v) On and after the fifth (5th) anniversary of the Date of Grant, the Option
shall be vested with respect to an aggregate of 100% of the Shares.

The portion of the Option which has become vested pursuant to this section 2(a)
is hereinafter referred to as the “Vested Portion.” No portion of the Option
will be exercisable until it has become exercisable pursuant to Section 3(a)(i)
or (ii) below.

(b) If the Participant’s Employment is terminated by the Company for Cause, the
Option shall, whether or not then vested or exercisable, be automatically
canceled without payment of consideration therefor.

(c) If the Participant’s Employment is terminated by the Company without Cause,
, or due to the Participant’s death or Disability, the Participant shall be
vested in an additional 20% of the Shares originally subject to the Option. The
Option shall, to the extent not previously vested or vesting as described in
this Section 2(c), be automatically canceled without payment of consideration
therefor, and the Vested Portion of the Option shall remain outstanding for the
applicable period set forth in Section 3(b); provided that it shall not be
exercisable unless and until it has become exercisable pursuant to
Section 3(a)(i) or (ii) below.

(d) If the Participant’s Employment terminates for any reason other than a
termination for Cause or a termination described in Section 2(c), the Option
shall, to the extent not previously vested be automatically canceled without
payment of consideration therefor, and the Vested Portion of the Option shall
remain outstanding for the applicable period set forth in Section 3(b); provided
that it shall not be exercisable unless and until it has become exercisable
pursuant to Section 3(a)(i) or (ii) below .

 

2



--------------------------------------------------------------------------------

(e) In the event of a Transaction the Committee may either (i) cancel the Option
and make payment in connection with such cancellation equal to the excess, if
any, of the Fair Market Value of the Shares subject to such Option over the
aggregate Option Price of such Option or (ii) provide for the issuance of
substitute options or other awards that will preserve, as nearly as practicable,
the economic terms of the Option, in each case as determined by the Committee in
good faith and, in each case, in compliance, to the extent applicable, with
Section 409A of the Code as determined by the Board.

3. Exercise of Option.

(a) Exercisability.

(i) If the Participant is employed by a member of the Company Group on the date
of consummation of a Liquidity Event, all Shares originally subject to the
Option (including those previously eligible for vesting under Section 2(a) which
had not yet become vested) shall vest and become exercisable if the Existing
Owner Group achieves upon consummation of the Liquidity Event an 8% Internal
Rate of Return and a Cash on Cash Return of at least two hundred percent (200%).
For purposes of this Agreement, “Cash on Cash Return” shall mean the aggregate
gross cash return realized by the Existing Owner Group on all of the capital
invested by them in the Company or any of its subsidiaries in debt instruments,
Shares or other equity securities of any of them (collectively “Company Group
Securities”), including by means of direct purchases from any member of the
Company Group or through the contribution of debt instruments purchased on the
secondary market. In the case of any contributed debt instrument, the amount of
capital invested attributable to such debt instrument shall be deemed to be the
fair market value of the debt instrument on the date it is contributed, as
determined by the Board in good faith. For purposes of this Section 3(a)(i),
return shall include all amounts included in the determination of Internal Rate
of Return, except that the term Company Group Securities shall be substituted
for the term “equity” as used in the definition of Internal Rate of Return.

(ii) If a Participant is no longer employed by a member of the Company Group on
the date of consummation of a Liquidity Event, the Vested Portion of the Option
that remains outstanding on the date of the Liquidity Event, if any, shall
become exercisable if the Existing Owner Group achieves upon consummation of the
Liquidity Event an 8% Internal Rate of Return and a Cash on Cash Return of at
least two hundred percent (200%).

(b) Post-Termination Period of Exercise.

(i) In the case of termination of the Participant’s Employment due to the
Participant’s death or Disability, subject to any provisions of the Plan and
this Agreement to the contrary, the Participant (or his heir or legatee, if
applicable) may, at any time prior to earliest to occur of (x) the tenth
(10th) anniversary of the date of grant and (y) the first (1st) anniversary of
the date of termination of Employment, exercise all or any part of the Vested
Portion of the Option which has become exercisable pursuant to Section 3(a)(i)
or (ii) prior to such date.

 

3



--------------------------------------------------------------------------------

(ii) In the case of termination of the Participant’s Employment for any reason
other than the Participant’s death or Disability , subject to any provisions of
the Plan and this Agreement to the contrary, the Participant may, at any time
prior to the earliest to occur of (x) the tenth (10th) anniversary of the Date
of Grant and (y) 5:00 pm (Eastern time) on the ninetieth (90th) day following
the date of termination of Employment exercise all or any part of the Vested
Portion of the Option which has become exercisable pursuant to Section 3(a)(i)
or (ii) prior to such date.

(c) Method of Exercise.

(i) Subject to Section 3(a) and (b), the Vested Portion of the Option which has
become exercisable pursuant to Section 3(a)(i) or (ii) may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that the Option may be exercised with respect to whole Shares
only. Such notice shall specify the number of Shares for which the Option is
being exercised (the “Purchased Shares”) and shall be accompanied by payment in
full of the Option Price in cash or by check or wire transfer; provided,
however, that payment of such aggregate exercise price may instead be made, in
whole or in part, by (i) the delivery to the Company of a certificate or
certificates representing Shares, duly endorsed or accompanied by a duly
executed stock power, which delivery effectively transfers to the Company good
and valid title to such Shares, free and clear of any pledge, commitment, lien,
claim or other encumbrance (such shares to be valued on the basis of the
aggregate Fair Market Value thereof on the date of such exercise), provided that
the Company is not then prohibited from purchasing or acquiring such Shares or
(ii) by a reduction in the number of Purchased Shares to be issued upon such
exercise having a Fair Market Value on the date of exercise equal to the
aggregate Option Price in respect of the Purchased Shares, provided that the
Company is not then prohibited from purchasing or acquiring such Shares. The
Participant shall not have any rights to dividends or other rights of a
stockholder with respect to Shares subject to the Option until the Participant
has given written notice of exercise of the Option, paid in full for such
Shares, satisfied any applicable withholding requirements and, if applicable,
satisfied any other conditions imposed by the Committee or pursuant to the Plan
or this Agreement.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange (collectively, the “Legal
Requirements”) that the Committee shall in its sole discretion determine to be
necessary or advisable, unless an exemption to such registration or
qualification is available and satisfied. The Committee may establish additional
procedures, as it deems necessary or desirable in connection with the exercise
of the Option or the issuance of any Shares upon such exercise to comply with
any Legal Requirements. Such procedures may include but are not limited to the
establishment of limited periods during which the Option may be exercised or
that following receipt of the notice of exercise, and prior to the completion of
the exercise, the Participant will be required to affirm the exercise of the
Option following receipt of any disclosure deemed necessary or desirable by the
Committee.

(iii) Upon the Committee’s determination that the Option has been validly
exercised as to any of the Shares, and that the Participant has paid in full for
such Shares and satisfied any applicable withholding requirements, the Company
shall issue certificates in the Participant’s name for such Shares.

 

4



--------------------------------------------------------------------------------

(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(b)(i) (and the term “Participant” shall be
deemed to include such heir or legatee). Any such heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.

(v) In consideration of the grant of this Option, the Participant agrees that,
as a condition to the exercise of any option to purchase Shares (whether this
Option or any other option), the Participant shall, with respect to such Shares,
have become a party to the Shareholders Agreement.

4. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any other member
of the Company Group to continue the Employment of the Participant and shall not
lessen or affect the Company’s or such other member’s right to terminate the
Employment of such Participant.

5. Legend on Certificates. The certificates representing the Shares purchased
upon the exercise of the Option shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission and any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6. Transferability. The Option and the Participant’s other rights and
obligations under the Plan and this Agreement may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant without the prior written consent of the Company otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any of its Affiliates; provided
that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance. No such permitted
transfer of the Option to heirs or legatees of the Participant shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof. During the
Participant’s lifetime, the Option is exercisable only by the Participant.

7. Withholding. Whenever Shares are to be issued upon exercise of the Option,
the Company shall have the right to require the Participant to remit to the
Company cash sufficient to satisfy all federal, state and local withholding tax
requirements prior to issuance of the Shares and the delivery of any certificate
or certificates for such Shares. The Participant may satisfy such tax
withholding obligation by surrendering to the Company at the time of exercise
Purchased Shares (valued in the manner provided in Section 3(c)(i) above),
provided that the Company is not then prohibited from purchasing or acquiring
such Shares.

 

5



--------------------------------------------------------------------------------

8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party hereto at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

10. Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to principles
of conflicts of laws.

11. Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

HAWKER BEECHCRAFT, INC. By:     Name: Title:

 

Agreed and acknowledged as of the Date of Grant:   